                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND

        CHAMBERS OF                                                          101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                    BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                       (410) 962-7780
                                                                         MDD_SAGchambers@mdd.uscourts.gov




                                                        April 21, 2021

  LETTER ORDER

          Re: Carrasco v. M&T Bank
              Civil Case No. SAG-21-532

  Dear Mr. Carrasco and Counsel:

          The docket in this case is currently replete with filings, almost none of which are properly
  filed. Currently, there is one substantive motion pending: a motion to dismiss, ECF 22, the
  opposition to that motion, ECF 30, and the reply to that motion, which was filed as a “response”
  instead of a reply, ECF 31. There are two actual motions to strike, ECF 24 and ECF 32, and one
  piece of correspondence requesting that another filing be stricken, ECF 37. All of those motions
  and requests to strike will be denied, as this Court has repeatedly expressed its view that a motion
  to strike, in this context, is not an appropriate procedural vehicle or use of Federal Rule of Civil
  Procedure. 12(f). See, e.g., Dowdy v. Santander Consumer U.S.A., Inc., Civil No. SAG-19-01386,
  2019 WL 5455554, at *5 (D. Md. Oct. 14, 2019) (citing Maxtena, Inc. v. Marks, Civil No. DKC-
  11-0945, 2012 WL 113386 (D. Md. Jan. 12, 2012) for the proposition that the “Federal Rules of
  Civil Procedure only permit a motion to strike matters contained in pleadings, not those contained
  in other motions, brief, or attachments”). Instead of complicating the motions process with
  improper and unnecessary requests to strike, the parties should focus on the merits of the motions
  that have been appropriately filed.

          A number of filings have been entered on the docket since the inception of the case that
  are not in the form of a motion or a response or reply to a motion. Please be advised that, in ruling
  on any pending motion, the Court will only consider items appropriately docketed as a motion,
  opposition, or reply, and will not review all unrelated filings on the docket. Local Rule 105
  generally explains that an “opposition to a motion shall be filed with the Clerk and be accompanied
  by a memorandum setting forth the reasoning and authorities in support of it.” Loc. R. 105.1 (D.
  Md. 2018). The exhibits specifically supporting the opposition must be attached as exhibits to that
  motion, provided in hard copy and tabbed if the local rules so require. See Loc. R. 105.5. Evidence
  should not be filed on the docket independent of a motion, opposition, or reply. Although the
  evidence on the docket will not be considered by the Court because it has not been properly filed,
  the motion to seal some of that evidence, ECF 19, will be granted to shield it from public viewing.
Carrasco v. M&T Bank
Civil Case No. SAG-21-532
April 21, 2021
Page 2


        Any filings after the reply filed at ECF 31, pertaining to the motion to dismiss, constitute
surreplies and are not permitted to be filed absent express Court permission. L.R. 105.2a (“Unless
otherwise ordered by the Court, surreply memoranda are not permitted to be filed.”). Thus, those
filings will be disregarded.

        Please refrain from continuing to docket items that do not constitute a motion, an
opposition to a motion, a reply, or other correspondence to the Court seeking particular relief. This
Court will adjudicate the single substantive motion that is pending in due course. In the meantime,
for the reasons stated herein, ECF 19 will be GRANTED and ECF 24 and 32 will be DENIED.
Despite the informal nature of this letter, it constitutes an ORDER of the Court and should be
docketed accordingly.

                                                      Sincerely yours,

                                                              /s/

                                                      Stephanie A. Gallagher
                                                      United States District Judge
